DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on November 14, 2019.  Claims 1-15 are pending.  Claims 1, 7, 10 and 11 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on November 14, 2019 and August 25, 2021 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Drawings

The drawings are objected to because every box in the drawing should have a descriptive label on it (See Figures 1-6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,007,262 to Schwindt.
Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schwindt.
With respect to independent claims 1 and 7, Schwindt discloses. A method for operating an ultrasonic sensor device for a motor vehicle, comprising: emitting a first ultrasonic signal to a ground area below the motor vehicle (see col. 4, lines 16-21:  the sensor 115 includes an 
receiving a second ultrasonic signal is received from the ground area (see col. 4, lines 21-23: the electronic processor 210 may create a topological map based on ultrasonic reflections received by the ultrasonic sensor.); and
detecting an object in the ground area by of a control unit on the basis of the emitted and/or the received ultrasonic signals (see col. 4   lines 26-28:  The temperature variations may indicate the presence of living objects underneath the autonomous vehicle 100.),
wherein the first ultrasonic signal is emitted by a first ultrasonic sensor of the ultrasonic sensor device and wherein the first ultrasonic signal reflected at a road surface in the ground area and is received as the second ultrasonic signal by a second ultrasonic sensor of the ultrasonic sensor device (see col. 4, lines 9-16: the sensor 115 may sense the distance to various points of the ground surface using a series of radio frequency reflections and create a topographical map based on the reflections.  In some embodiments, the sensor 115 includes a lidar scanner or high resolution radar scanner that senses the elevation of the autonomous vehicle 100 at multiple points underneath the autonomous vehicle 100.), and
wherein the object is detected by the control unit on the basis of a proportion of the second ultrasonic signal that is received by the second ultrasonic sensor (see col. 1, lines 6-9: Autonomous vehicles include external sensors that monitor the surroundings of the vehicle.  When objects are detected by the sensors, control systems within the autonomous vehicle may provide automated maneuvering, stopping, and steering functions.).
With respect to dependent claim 2, Schwindt discloses wherein the object is detected from the proportion of the second ultrasonic signal received by the second ultrasonic sensor while the motor vehicle is at a standstill (see col. 1, lines 38-46:  The electronic processor is configured to capture a first topography of a ground surface underneath the autonomous vehicle with a sensor when the autonomous vehicle is stationary, store the topography of the ground surface in the 
With respect to dependent claim 3, Schwindt discloses wherein the proportion of the second ultrasonic signal received by the second ultrasonic sensor is stored after the motor vehicle is stopped, wherein the proportion of the second ultrasonic signal received by the second ultrasonic sensor is determined again at a later time and is compared with the stored proportion (see col. 1, lines 38-49 The electronic processor is configured to capture a first topography of a ground surface underneath the autonomous vehicle with a sensor when the autonomous vehicle is stationary, store the topography of the ground surface in the memory of the electronic control unit prior to the autonomous vehicle being switched off, and capture a second topography of the ground surface underneath the autonomous vehicle with the sensor when the autonomous vehicle is switched on.  The electronic processor is also configured to compare the first topography with the second topography and enable autonomous driving of the autonomous vehicle when the first topography and the second topography match.).
With respect to dependent claim 4, Schwindt discloses wherein the proportion of the second ultrasonic signal received after stopping the motor vehicle is determined periodically and is compared with the stored proportion (see col. 3, lines 62-66, col. 4, lines 46-55:  the electronic processor 210 sets a flag indicating that the autonomous vehicle 210 is "stationary" only when the autonomous vehicle 100 is not moving (for example, stopped) for more than a particular period of time.  Before the autonomous vehicle 100 begins moving, the electronic processor 210 captures a second topography of the ground surface underneath the autonomous vehicle 100 (block 325).  The second topography may be captured by using the same technique or different technique used in capturing the first topography. The electronic processor 210 then compares the first topography with the second topography (block 330).  This may include determining one or more differences between the topographies.).
Schwindt discloses wherein an intensity of the second ultrasonic signal is determined after stopping the motor vehicle and compared with a predetermined reference intensity to detect the object (see col. 4, line 52 – col. 5, lines 2:  The electronic processor 210 then compares the first topography with the second topography (block 330).  This may include determining one or more differences between the topographies.  For example, the electronic processor 210 may overlay the first topography on the second topography and identify which regions or points in the topographies are not the same.  In this way, the electronic processor 210 determines whether the first topography matches the second topography (block 335).  In some embodiments, the electronic processor 210 determines whether the differences exceed a predetermined threshold.  In this case, the electronic processor 210 flags the topographies as different when the differences exceed the threshold.  In some embodiments, the electronic processor 210 determines a difference score indicative of an amount of differences detected between the first topography and the second topography.  In this case, the electronic processor 210 determines whether the difference score exceeds a predetermined threshold.).
With respect to dependent claim 6, Schwindt discloses wherein the first ultrasonic sensor and the second ultrasonic sensor are controlled at predetermined times for cleaning a respective membrane of the ultrasonic sensors (see col. 1, lines 6-13:  Autonomous vehicles include external sensors that monitor the surroundings of the vehicle.  When objects are detected by the sensors, control systems within the autonomous vehicle may provide automated maneuvering, stopping, and steering functions.  However, external sensors are limited in their field of view and typically do not detect objects underneath the autonomous vehicle.  In addition, these systems may demand a high level of system resources and processing time for detecting and tracking objects.).
With respect to dependent claim 9, Schwindt discloses wherein the ultrasonic sensor device comprises at least one environment ultrasonic sensor for detecting a surrounding area of the motor vehicle, wherein the ultrasonic sensor device comprises a switching device for connecting the at least one first ultrasonic sensor and the at least one second ultrasonic sensor 
With respect to independent claim 10 and 11, Schwindt discloses wherein the driver assistance system issues a warning to a driver of the motor vehicle depending on the object detected in the ground area (see col. 5, lines 6-13:  the electronic processor 210 disables autonomous driving only when the difference score is less than the threshold.  In addition, the electronic processor 210 may also send a notification to the notification device 120 indicating that autonomous driving is disabled (block 345).  In some embodiments, the notification includes a prompt to check under the autonomous vehicle 100 for the presence of objects.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schwindt in view of Milschewski et al. (hereinafter “Milschewski”).
With respect to dependent claim 8, Schwindt discloses the ultrasonic sensor device comprises at least ten ultrasonic sensors.
Milschewski discloses twelve ultrasonic sensors 4 in Figure 1.

With respect to dependent claim 12, Schwindt discloses a sensor with a field of view that extends underneath the autonomous vehicle. The sensor 115 that includes an ultrasonic sensor (see col. 1, lines 33-35 and col. 4, lines 16-17).
Schwindt does not explicitly disclose wherein at least one first ultrasonic sensor and/or at least one second ultrasonic sensor are arranged in corner areas on an underbody of the motor vehicle.
Milschewski discloses twelve ultrasonic sensors 4 in Figure 1.
With respect to dependent claim 13, Schwindt discloses a sensor with a field of view that extends underneath the autonomous vehicle. The sensor 115 that includes an ultrasonic sensor (see col. 1, lines 33-35 and col. 4, lines 16-17). 
Schwindt does not explicitly disclose wherein the at least one first ultrasonic sensor and/or the at least one second ultrasonic sensor are arranged on the underbody of the motor vehicle in the centre of a side area, a front area and/or a rear area.
Milschewski discloses ultrasonic sensors 4 in the centre of a side area, a front area and/or a rear area Figure 1.
With respect to dependent claim 14, Schwindt discloses a sensor with a field of view that extends underneath the autonomous vehicle. The sensor 115 that includes an ultrasonic sensor (see col. 1, lines 33-35 and col. 4, lines 16-17). 
Schwindt does not explicitly disclose wherein the at least one first ultrasonic sensor and/or the at least one second ultrasonic sensor are arranged on the underbody of the motor vehicle in an area in front of and/or an area behind one of the wheels of the motor vehicle.
Milschewski discloses ultrasonic sensors 4 in an area in front of and/or an area behind one of the wheels of the motor vehicle Figure 1.
With respect to dependent claim 15, Schwindt discloses a sensor with a field of view that extends underneath the autonomous vehicle. The sensor 115 that includes an ultrasonic sensor (see col. 1, lines 33-35 and col. 4, lines 16-17). 
Schwindt does not explicitly disclose wherein at least one first ultrasonic sensor and/or at least one second ultrasonic sensor are arranged on a steering element of the steerable wheels of the motor vehicle.
Milschewski discloses ultrasonic sensors 4 located near the vehicle wheels in Figure 1.  It can also be provided that the raw signal 10 is first processed within the respective ultrasonic sensor 4.  The control device 5 can check with reference to the raw signals 10 whether the object 8 is located in the surrounding region 9, and at what position the object 8 is located in the surrounding region 9.  This information can then be used by the driver assistance system 2 to give an output to the driver of the motor vehicle 1.  It can furthermore be provided that the driver assistance system 2 manipulates a steering system, a braking system and/or a drive motor in order to manoeuvre the motor vehicle 1 at least semi-autonomously, depending on the at least one detected object 8.  (See paragraph [0049] of Milschewski).
With respect to dependent claims 12-15, it would have been obvious to modify the sensor underneath of the vehicle system of Schwindt to be placed in certain areas and have the quantity of sensors as Milschewski in order to provide a system that object data in an expanded region underneath the vehicle to effectively receive a reflecting pulse and have conclusive information about objects and obstacles detected.  Accordingly, there is no change in the respective function 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661